W. F. Allen, Justice.
The relator moves for a peremptory *28mandamus to compel the defendants to' lay out and open a highway in the town of Plainfield, Otsego county, upon appeal from a decision of the commissioners refusing to lay out the highway. The matter was referred in pursuance of the statute and the referees reversed the decision of the commissioners and ordered the highway laid out, but did not lay it out, and the objection was taken that it was the duty of the referees to lay out the road, and that the defendants can not be compelled to carry out their decision until the road is laid out by them. This objection is fatal, for reasons assigned by me in The People agt. Commissioners of Highways of Watertown, decided October 6, 1851.
Motion denied. The following is the opinion in that case.